Judge Buckner,
delivered the opinion of th’c court.
Duerson filed his bill in chancery, against Hays, to recover from him, the amount of usurious interest which Hays had collected from him, by execution, under a judgment at law, for commonwealth’s bank notes. Hays having died, the suit was revived against his executors.
The circuit court rendered a decree, in favor of Duerson, for the sum of $¡141 34 cents, in notes of the bank aforesaid, and for costs. To reverse it, the plaintiffs in error, prosecute this wrii of error.
The decree is erroneous, and must be reversed; because it was rendered for bank paper.
The value of the notes, in specie, when they were collected from Duerson, must be ascertained; and a decree entered for that sum, with legal interest thereon, until the time of pronouncing the. decree, hereby directed.
The cause must be remanded to the court, from which it came, with directions, for further proceedings to be had, not inconsistent with this opinion.